DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-34 are pending and examined in the instant Office action.

Withdrawn Objection
The objection to claim 3 is withdrawn in view of amendments filed to the claim on 9 May 2022.

Related Art
	The document of Tran et al. [PNAS, volume 114, 1 August 2017, pages 8247-8252] studies de novo peptide sequencing by deep learning [title].  The introduction on pages 8247 of Tran et al. explains how deep learning is a computationally more efficient and effective approach to de novo peptide sequencing than conventional techniques with analogous objectives.  Consequently, while the claims recite judicial exceptions regarding mathematical manipulations of mass spectral data, the deep learning aspect of the claims gives the claims a practical application.  Consequently, the claims are patent eligible.

Allowable Subject Matter
Claims 22 and 23 are allowed.
Claims 2, 5-12, 14-15, 18-21, 25-27, and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	This set of claims recites specific mathematical and/or neural network algorithm manipulations of mass spectral data that are not taught or suggested in the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #1:
Claims 1, 3-4, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. [Scientific Reports, volume 6, 26 August 2016, 10 pages; on IDS] in view of Wang et al. [PLoS Computational Biology, volume 13, article e1005324, 5 January 2017, 22 pages; on IDS].
Claim 1 is drawn to a computer implemented system for de novo sequencing of peptides from mass spectrometry data using neural networks.  The system comprises a processor and memory providing a plurality of layered nodes configured to form an artificial neural network for generating a probability measure for one or more candidates to a next amino acid in an amino acid sequence.  The artificial neural network is trained on known mass spectrometry spectrum data containing a plurality of known fragment ions peaks of known sequences differing in length and differing by one or more amino acids.  The system requires that a plurality of layered nodes receives a mass spectrometry spectrum as input.  The layered nodes comprise at least one convolution layer for filtering mass spectrometry spectrum data to detect fragment ion peaks.  The processor is configured to obtain an input prefix representing a determined amino acid sequence of the peptide.  The processor identifies a next amino acid based on a candidate next amino acid having a greatest probability measure based on the output of the artificial neural network and the mass spectrometry spectrum data of the peptide.  The processor updates the determined amino acid sequence with the next amino acid.
Claim 24 is drawn to similar subject matter as claim 1, except claim 24 is drawn to a method rather than a system.
Claim 3 requires the use of a mass spectrometer to obtain the MS data.
Claim 4 requires the plurality of layered nodes to receive an image data or a vector data representing the mass spectrometry spectrum data as input, and output a probability measure vector.
The document of Tran et al. studies complete de novo assembly of monoclonal antibody sequences [title].  The abstract of Tran et al. teaches the use of the system ALPS to complete assembly of unknown protein sequences.  Figure 1 of Tran et al. illustrates the ALPS system for automated and complete de novo assembly of monoclonal antibody sequences.  Since Tran et al. teaches a plurality of sequences, it is evident that the sequences differ by at least one amino acid.  The abstract of Tran et al. teaches building off of a prefix sequence to obtain antibody sequences of 216-441 amino acids in length at 100% coverage and 96.64-100% accuracy.  The methods section of Tran et al. teaches the role of mass spectrometry in obtaining the data to be analyzed.  The methods section of Tran et al. teaches weighted de Bruijn graph construction for fragment assembly.  In de Bruijn graph construction, the sequences of proteins can be interpreted as vectors of data.
However, Tran et al. does not teach the neural network and machine learning aspects of the claims.
The document of Wang et al. teaches accurate de novo prediction of protein contact map by ultra-deep learning model [title].  The abstract of Wang et al. teaches using neural networks with convolution layers to analyze protein structure.  Figure 1 of Wang et al. illustrates the structure of the deep learning system.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the de novo sequencing of Tran et al. by use of the deep learning of Wang et al. wherein the motivation would have been than deep learning is a more computationally intense and efficient technique for analysis of proteins than conventional technique with similar objectives [abstract and introduction of Wang et al.].  There would have been a reasonable expectation of success in combining Tran et al. and Wang et al. because the deep learning of Wang et al. is robust and generally applicable to protein structure and function- including the sequencing of Tran et al.

Response to arguments:
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive.
Applicant’s central argument is that while Tran et al. is drawn to sequencing, Wang et al. is not analogous prior art because the machine learning in Wang et al. is applied to structure analysis of proteins.  This argument is not persuasive because there would have been a reasonable expectation of success in combining Tran et al. and Wang et al. because the deep learning of Wang et al. is robust and generally applicable to protein structure and function- including the sequencing of Tran et al.  Applicant argues that the combination of Tran et al. and Wang et al. is not functional because the sequences in Wang et al. are known.  However, while the protein sequences in Tran et al. are initially unknown, the protein structures in Wang et al. are also initially unknown.  Applicant argues that protein sequencing analysis and protein structure analysis are different fields.  Even assuming (en arguendo) that Tran et al. and Wang et al. are in different fields, both Tran et al. and Wang et al. are analogously applicable to predicting data that is initially unknown with regard to proteins (in Tran et al., the data is protein sequence; in Wang et al., the data is protein structure).
Applicant also argues that Tran et al. does not teach a plurality of sequences differing by at least one amino acid.  However, as discussed in the rejection above, Tran et al. teaches a plurality of different antibodies.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #2:
Claims 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Wang et al. as applied to claims 1, 3-4, and 24 above, in further view of Wang et al. [US PGPUB 2017/0200066 A1].  The second document of Wang et al. is referred to as Wang et al. #2 throughout the remainder of this Office action.
Claims 13 and 28 are further limiting wherein the neural networks that analyze the mass spectral vector data comprise CNNs and RNNs.
Tran et al. and Wang et al. make obvious using deep learning to conduct de novo protein sequencing, as discussed above.
Tran et al. and Wang et al. do not teach CNNs and RNNs.
The document of Wang et al. #2 studies semantic natural language vector space [title].  Paragraph 33 of Wang et al. #2 teaches the use of CNNs and RNNs to assist in the analysis of vector space.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the de novo sequencing of Tran et al. and the deep learning of Wang et al. by use of the CNNs and RNNs of Wang et al. #2 wherein the motivation would have been that CNNs and RNNs give additional machine learning tools to identify sequences of characters.  There would have been a reasonable expectation of success in combining Tran et al., Wang et al., and Wang et al. #2 because the CNNs and RNNs are robust and generally applicable to sequences of characters- including the protein sequence of characters in Tran et al. and Wang et al.

Response to arguments:
	Applicant has no arguments specific to Wang et al. #2.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #3:
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Wang et al. in view of Wang et al. #2 as applied to claims 1, 3-4, 13, 24, and 28 above, in further view of Hochreiter et al. [Neural Computation, volume 9, 1997, pages 1735-1780; on IDS].  
Claims 16-17 are further limiting regarding LSTM.
Tran et al., Wang et al., and Wang et al. #2 make obvious using deep learning to conduct de novo protein sequencing using CNNs and RNNs, as discussed above.
Tran et al. and Wang et al. do not teach LSTM.
The document of Hochreiter et al. studies LSTM [title].  Figure 2 of Hochreiter et al. teaches the different layers of LSTM.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the de novo sequencing of Tran et al., the deep learning of Wang et al., and the CNNs and RNNs of Wang et al. #2 by use of the LSTM of Hochreiter et al. wherein the motivation would have been that LSTMs give additional machine learning tools to identify sequences of characters.  There would have been a reasonable expectation of success in combining Tran et al., Wang et al., Wang et al. #2, and Hochreiter et al. because the LSTMs are robust and generally applicable to sequences of characters- including the protein sequence of characters in Tran et al. and Wang et al.

Response to arguments:
	Applicant has no arguments specific to Wang et al. #2 and/or Hochreiter et al.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        22 May 2022